Citation Nr: 1041121	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  08-33 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for residuals of a sinus 
injury, claimed as barotrauma.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for sciatica of the left 
leg.

4.  Entitlement to an initial rating in excess of 10 percent for 
left ankle arthritis.

5.  Entitlement to a compensable initial rating for seasonal 
rhinitis.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel


INTRODUCTION

The Veteran had active service from September 1986 to September 
2006.

These matters comes before the Board of Veterans' Appeals (Board) 
from a January 2007 rating decision of the Salt Lake City, Utah, 
Regional Office (RO) of the Department of Veterans Affairs (VA) 
that, in relevant part, denied service connection for residuals 
of a sinus injury, claimed as barotrauma, granted service 
connection for left ankle arthritis and assigned a 10 percent 
initial rating, effective from October 1, 2006, and granted 
service connection for seasonal rhinitis and assigned a 
noncompensable initial rating, effective October 1, 2006; an 
August 2008 rating decision of the Reno, Nevada, RO that denied 
service connection for hypertension; and a March 2009 rating 
decision of the Reno, Nevada, RO that denied service connection 
for sciatica of the left leg.  

The Veteran testified at a personal hearing before a Veterans Law 
Judge at the RO in March 2009.  The judge who conducted that 
hearing subsequently retired from the Board and the Veteran was 
offered the opportunity to have another hearing.  In March 2010, 
he testified at a personal hearing before the undersigned 
Veterans Law Judge at the RO.  At the hearing, he submitted a 
waiver of RO review of additional evidence associated with the 
file in accordance with 38 C.F.R. § 20.1304 (2010).  

The Board notes that in a March 2009 statement, the Veteran 
withdrew his appeal of the claim for a compensable initial 
evaluation for his left foot Achilles spur.  Hence, that issue is 
no longer before the Board and will not be addressed in this 
decision.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The issue of entitlement to service connection for residuals of a 
sinus injury, claimed as barotrauma, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran experienced elevated blood pressure readings in 
service and he was diagnosed with hypertension shortly after his 
discharge from service.

2.  The medical evidence shows that the Veteran has sciatica of 
the left leg that is due to the service-connected left hip 
bursitis.

3.  Throughout the entirety of the rating period on appeal, the 
evidence reveals left ankle pain and swelling productive of no 
more than moderate limitation of motion.

4.  The Veteran's seasonal rhinitis is not manifested by complete 
nasal obstruction on one side or greater than 50 percent 
obstruction on both sides.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, 
hypertension was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  Sciatica of the left leg is proximately due to the service-
connected bursitis of the left hip.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.310 (2010).  

3.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for arthritis of the left ankle have not 
been met during the appeal period.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 
4.459, 4.71a, Diagnostic Code 5271 (2010).  

4.  The criteria for entitlement a compensable initial evaluation 
for seasonal rhinitis have not been met during the appeal period.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
4.7, 4.97, Diagnostic Code 6522 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) 
redefined VA's duty to assist the veteran in the development of a 
claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2010).

Duty to Notify

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; what subset of 
the necessary information or evidence, if any, the VA will 
attempt to obtain; and a general notification that the claimant 
may submit other evidence that may be relevant to the claim.  The 
requirements apply to all five elements of a service connection 
claim:  veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
insufficiency in the timing or content of VCAA notice is harmless 
if the errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).  

With regard to the claims for service connection for hypertension 
and sciatica of the left leg, in light of the decision herein 
granting those benefits, the Board finds that any error with 
regard to the VCAA duties to notify and/or assist is harmless for 
those claims.  

The Board notes that the Veteran's appeal of the initial ratings 
assigned for the grant of service connection for arthritis of the 
left ankle and seasonal rhinitis are downstream issues, and 
additional VCAA notice is not required.  38 C.F.R. § 3.159(b)(3) 
(2010); see Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, the 
Veteran's appeal as to the initial rating assignment triggers 
VA's obligation to advise the Veteran of what is necessary to 
obtain the maximum benefit allowed by the evidence and the law.  
38 U.S.C.A. §§ 5104, 7105 (West 2002).  

The September 2008 statement of the case (SOC), under the heading 
"Pertinent Laws; Regulations; Ratings Schedule Provisions," set 
forth the relevant diagnostic codes for rating the disabilities 
at issue. The Veteran was thus informed of what was needed not 
only to achieve the next- higher schedular rating, but also to 
obtain all schedular ratings above that assigned.  Therefore, the 
Board finds that the Veteran has been informed of what was 
necessary to achieve a higher rating for the service-connected 
disabilities at issue.  

The Board finds that any deficiency with respect to the timing of 
the notice provided is harmless.  The notices discussed above 
fully complied with the requirements of 38 U.S.C.A. § 5103, 5103A 
and 38 C.F.R. § 3.159, and the Veteran was fully informed of the 
evidence that was needed to support his claim.  Moreover, 
following the notice, the RO readjudicated the appeal in the 
April 2010 Supplemental Statement of the Case.  Thus, the Board 
concludes that there is no prejudice to the Veteran due to any 
defect in the timing of the notice.  See Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, such 
as in a statement of the case or a supplemental statement of the 
case is sufficient to cure a timing defect).  Accordingly, the 
Board finds that the duty to notify provisions have been 
satisfactorily met, and the Veteran has not pointed out any 
specific deficiency to be corrected.  

Duty to Assist

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file includes the Veteran's service 
treatment records, post service VA and private treatment records, 
VA examination reports, and the Veteran's statements and personal 
hearing testimony.  The VA examination reports reflect that the 
examiner reviewed the Veteran's past medical history, documented 
current medical findings, including findings relevant to the 
rating criteria as warranted, and rendered appropriate diagnoses 
and opinions consistent with the remainder of the evidence of 
record.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  The 
Board therefore concludes that the VA medical examinations and 
opinions are adequate for adjudication and evaluation purposes.  
See 38 C.F.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007) (holding that when VA undertakes to provide 
a VA examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate).  Consequently, the Board 
finds that VA's  duty to assist has also been met in this case.  

As discussed, there has been compliance with VCAA duties to 
notify and assist.  As such, there is no indication that there is 
any prejudice to the Veteran in considering the matters on the 
merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

Analysis

Service Connection

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (2010).  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b) (2010).  
The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disability was incurred in service.  Presumptive periods are 
not intended to limit service connection to diseases so diagnosed 
when the evidence warrants direct service connection.  The 
presumptive provisions are intended as liberalizations applicable 
when the evidence would not warrant service connection without 
their aid.  38 C.F.R. § 3.303(d) (2010).  

Certain chronic disabilities, such as hypertension and organic 
diseases of the nervous system, if manifest to a degree of 
10 percent or more within one year after separation from active 
duty, may be presumed to have been incurred in, or aggravated by, 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309(a) (2010).  A 10 percent evaluation is assigned for 
hypertensive vascular disease with diastolic pressure 
predominantly 100 or more, or; systolic pressure predominantly 
160 or more, or; it is the minimum evaluation for an individual 
with a history of diastolic pressure predominantly 100 or more 
who requires continuous medication for control.  38 C.F.R. § 
4.104, Diagnostic Code 7101 (2010).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the effect 
that the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Secondary service connection may be granted for a disability, 
which is proximately due to, the result of, or aggravated by, an 
established service-connected disorder.  38 C.F.R. § 3.310 
(2010).

Hypertension

The Veteran's service treatment records documented several 
elevated blood pressure readings (for example, 158/90 in January 
2001; 140/93 in February 2003; 138/95 in October 2003; and 
140/100 in May 2004).  Upon evaluation in April 2006, shortly 
before his discharge from service in September 2006, his blood 
pressure was recorded as 135/82.  He was not diagnosed with 
hypertension and he was never prescribed any medication.  A 
private medical record dated October 30, 2007, exactly 13 months 
after the Veteran's discharge from service shows that he was 
diagnosed with hypertension for which he was prescribed 
medication.  

Although the Veteran clearly was not diagnosed with hypertension 
during the one-year period after his discharge from service, the 
Board observes that 38 C.F.R. § 3.303(d) clearly states that the 
presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  Here, the Veteran has documented elevated 
blood pressure readings in service and a diagnosis of 
hypertension within 13 months after his discharge from service.  
Consequently, resolving any doubt in the Veteran's favor, the 
Board finds that the Veteran's hypertension was incurred in 
service.  See 38 C.F.R. §§ 3.102, 3.303(d).  Therefore, service 
connection for hypertension is warranted on a direct basis.  



Sciatica of the Left Leg

The Veteran's service treatment records document complaints of 
sciatic pain and left foot numbness on two occasions and in 1999, 
he was diagnosed with sciatica piriformis syndrome.  Upon VA 
examination in March 2009, the Veteran was found to have left leg 
sciatica piriformis syndrome secondary to his service-connected 
left hip bursitis.  Although his complaints are intermittent, a 
chronic disability has been diagnosed and the opinion clearly 
states that it is proximately due to a service-connected 
disability.  There is no evidence to the contrary.  Moreover, the 
Board observes that the intermittent symptoms would be considered 
in rating the disability itself, not in concluding that there was 
a disability.  Consequently, the Board finds that service 
connection for sciatica of the left leg is warranted on a 
secondary basis.  

Initial Ratings

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Schedule), 
found in 38 C.F.R. Part 4 (2010).  The Schedule is primarily a 
guide in the evaluation of disability resulting from all types of 
diseases and injuries encountered as a result of or incident to 
military service.  The ratings are intended to compensate, as far 
as can practicably be determined, the average impairment of 
earning capacity resulting from such diseases and injuries and 
their residual conditions in civilian occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1 (2010).

In considering the severity of a disability, it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2010).  Consideration of the whole recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Although the regulations do not give past 
medical reports precedence over current findings, the Board is to 
consider the veteran's medical history in determining the 
applicability of a higher rating for the entire period in which 
the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 
(1999).  

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where, as here, 
the appeal pertaining to disabilities at issue arises from the 
original assignment of a disability evaluation following an award 
of service connection, the severity of the disability at issue is 
to be considered during the entire period from the initial 
assignment of the disability rating to the present time.  Hence, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The analysis in the 
following decision is therefore undertaken with consideration of 
the possibility that different ratings may be warranted for 
different time periods.  

The regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating. Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  

Left Ankle Arthritis

Degenerative or traumatic arthritis, established by X-ray 
findings, is rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint affected by limitation of 
motion.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory evidence 
of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(degenerative arthritis) and Diagnostic Code 5010 (traumatic 
arthritis) (2010).  

Under 38 C.F.R. § 4.45(f) (2010), for the purpose of rating 
disability from arthritis, the ankle is considered a major joint.  

The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be 
considered in assigning an evaluation for degenerative or 
traumatic arthritis under Diagnostic Code 5003 or 5010.  Rating 
personnel must consider functional loss and clearly explain the 
impact of pain on the disability.  When an evaluation of a 
disability is based on limitation of motion, the Board must also 
consider, in conjunction with the otherwise applicable diagnostic 
code, any additional functional loss the veteran may have by 
virtue of other factors as described in 38 C.F.R. §§ 4.40 and 
4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The provisions of 38 C.F.R. § 4.40 concern lack of normal 
endurance, functional loss due to pain, and pain on movement and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 concern 
weakened movement, excess fatigability, and incoordination; and 
the provisions of 38 C.F.R. § 4.10 concerning the effects of the 
disability on the veteran's ordinary activity.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the claimant.  
38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

The Veteran's arthritis of the left ankle is currently rated as 
10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5271, which pertains to limitation of motion of the ankle.  Under 
that Diagnostic Code, a 10 percent disability rating is assigned 
where the evidence demonstrates moderate limitation of motion.  A 
20 percent rating is for application where there is marked 
limitation of motion.  

Here, the Board finds that the evidence of record supports a 
finding of no more than moderate limitation of motion of the 
Veteran's left ankle due to arthritis.  Upon VA examination in 
May 2006, there was tenderness over the dorsum of the left foot, 
and he exhibited plantar flexion to 30 degrees and dorsiflexion 
to 25 degrees.  The assessment was left ankle arthritis with pain 
and limited motion.  At a VA examination in March 2010, he 
reported that his walking was much more limited due to his left 
ankle and he exhibited an antalgic gait.  Range of motion testing 
showed dorsiflexion from 0 to 10 degrees and plantar flexion from 
0 to 45 degrees.  There was no objective evidence of pain with 
active motion and no ankle instability.  Thus, while the above 
evidence does reveal some limitation of left ankle motion at 
least during part of the rating period, such limitation is found 
to be moderate rather than marked, leading to the conclusion that 
the 10 percent rating in effect is appropriate.  

In determining that the objective findings described above do not 
constitute marked limitation of motion, the Board has relied on 
38 C.F.R. § 4.71a, Plate II, noted above, which demonstrates that 
20 degrees is a normal finding for ankle dorsiflexion and that 45 
degrees is a normal finding for plantar flexion.  Again, while 
the objective findings do reflect some limitation of motion, the 
Veteran retained at least 50 percent of normal dorsiflexion and 
plantar flexion on the VA examinations.  Such limitations have 
been appropriately contemplated by the currently assigned 10 
percent evaluation for moderate ankle disability.  

In reaching this determination, the Board has also considered 
additional functional impairment due to factors such as pain and 
weakness, as discussed below.  In this regard, VA examination 
reports do note the Veteran's complaints of pain.  However, while 
the evidence of record does establish complaints of pain 
associated with the Veteran's left ankle disability, such pain 
has not been shown to cause additional limitation of function to 
such an extent as to be comparable to a 20 percent rating for 
marked limitation of motion.  Moreover, even after acknowledging 
these complaints, the Board is unable to conclude that the 
disability picture more nearly approximates the criteria for a 20 
percent evaluation for the reasons already discussed.  

The Board has also considered whether any alternate Diagnostic 
Code allows for a higher rating.  Diagnostic Code 5270 affords a 
20 percent evaluation for ankylosis of the ankle in plantar 
flexion, to less than 30 degrees.  However, none of the medical 
evidence discussed above has indicated that the Veteran's left 
ankle is ankylosed, even with consideration of additional 
functional impairment due to pain.  For the same reason, a higher 
evaluation under Diagnostic Code 5272, for ankylosis of the 
subastragalar or tarsal joint, is not permitted.  There are no 
other relevant Diagnostic Codes for consideration.  

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., beyond 
that already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such that 
application of the regular schedular standards is rendered 
impracticable.  At the March 2010 VA examination, it was noted 
that the Veteran was not able to walk for as long as he used to 
be able to; however, he noted that the Veteran's work was 
sedentary in nature.  Hence, the Board finds that the assignment 
of an extra-schedular evaluation under 38 C.F.R. § 3.321 (2009) 
is not warranted.  

In conclusion, the evidence of record shows that the Veteran's 
disability picture is appropriately reflected by the 10 percent 
rating for arthritis of the left ankle.  There is no basis for a 
higher evaluation.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).  

Seasonal Rhinitis

The Veteran contends that his seasonal rhinitis is severe enough 
to warrant a compensable initial evaluation.  Having carefully 
considered the claim in light of the record and the applicable 
law, the Board finds that the preponderance of the evidence is 
against the claim and the appeal must be denied.  

The Veteran's seasonal rhinitis is currently rated noncompensable 
under 38 C.F.R. § 4.97, Diagnostic Code 6522.  For allergic or 
vasomotor rhinitis, without polyps, but with greater than 50 
percent obstruction of nasal passage on both sides or complete 
obstruction on one side, a 10 percent rating is warranted.  With 
polyps, a 30 percent rating is warranted.  38 C.F.R. § 4.97, 
Diagnostic Code 6522 (2010).  

In every instance where the schedule does not provide a zero 
percent (noncompensable) evaluation for a diagnostic code, a zero 
percent (noncompensable) evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 C.F.R. 
§ 4.31 (2010).  

Upon VA examination in May 2006, the Veteran was noted to have 25 
percent blockage of the right nasal opening.  The Veteran 
reported a 10-year history of nasal congestion and repetitive 
sinus infection with nasal drainage.  Upon VA examination in 
March 2009, there was a 20 percent nasal obstruction on the left 
side and a 60 percent nasal obstruction on the right side.  
Hence, he has not met the criteria for a 10 percent rating 
because the obstruction is not complete on one side or greater 
than 50 percent on both sides.  Moreover, upon subsequent VA 
examination in March 2010, there were no signs of nasal 
obstruction.  Consequently, the Board finds that the 
preponderance of the evidence is against assignment of a 
compensable initial rating for seasonal rhinitis at any time 
during the appeal period.  Therefore, the claim must be denied.  


ORDER

Service connection for hypertension is granted.

Service connection for sciatica of the left leg is granted.

An initial rating in excess of 10 percent for left ankle 
arthritis is denied.

A compensable initial rating for seasonal rhinitis is denied.  


REMAND

The Veteran has asserted that he experienced an injury to his 
sinus - barotrauma - during his active military service.  He was 
treated numerous times in service for sinusitis, sinus block, and 
right era fullness and pain.  He also underwent a septoplasty 
times two with a resection of turbinate, bilateral ethmoidectomy, 
and bilateral entrostomy.  Upon VA examination in March 2009, the 
examiner noted that his current diagnosis was consistent with 
Eustachian tube dysfunction.  However, it was not clear from the 
report, or any subsequent reports, if this dysfunction would be 
considered a residual of the claimed sinus injury or barotraumas 
he experienced during military service.  Therefore, the Board 
finds that additional development is warranted in the matter.  

Ongoing medical records and any additional evidence to support 
the claim should be obtained.  38 U.S.C.A. § 5103A(c) (West 
2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, and 
must be obtained if the material could be determinative of the 
claim).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Obtain the names and addresses of all 
medical care providers who have treated the 
Veteran for residuals of a sinus injury, 
claimed as barotrauma, since his discharge 
from service.  After securing any necessary 
release, the RO should obtain the outstanding 
records and associate them with the claim 
file.

2.  After completion of the above requested 
action, including affording a reasonable 
period for response, schedule the Veteran for 
a VA examination to determine the nature and 
etiology of any current disability due to a 
sinus injury.  The examiner should conduct 
any diagnostic studies which would confirm, 
or rule out, residuals of a sinus injury, 
claimed as barotrauma.  The examiner should 
review the Veteran's VA claims folder, obtain 
a complete medical history, and provide an 
opinion, with supporting rationale, as to 
whether there is any objective medical 
evidence of residuals of a sinus injury, 
claimed as barotrauma, and if so, such 
residuals should be specified.  The examiner 
should also express an opinion as to whether 
it is at least as likely as not (50 percent 
or greater) that the Veteran's eustachian 
tube dysfunction, as identified on VA 
examination in March 2009, is related to his 
claimed sinus injury.  If there are other, 
more likely causes of any abnormality found, 
those should be noted for the record.  A 
report should be prepared and associated with 
the Veteran's VA claims folder.  

3.  After the development requested above has 
been completed to the extent possible, and 
any other indicated action accomplished, the 
issue of entitlement to service connection 
for residuals of a sinus injury, claimed as 
barotrauma, should be readjudicated in light 
of all of the evidence of record.  If the 
benefit sought on appeal remains denied, the 
Veteran and his representative, if any, 
should be furnished a Supplemental Statement 
of the Case and given the opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


